Citation Nr: 1438601	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-09 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for ischemic coronary artery disease, for the period beginning December 14, 2010.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2010, which granted service connection for ischemic coronary artery disease with atrial fibrillation, and assigned a 10 percent rating, effective November 23, 2009.  The Veteran appealed the assigned rating, and in a Decision Review Officer (DRO) decision/statement of the case dated in January 2011, the Veteran's ischemic coronary artery disease was assigned a 60 percent rating effective November 23, 2009, and a 30 percent rating effective December 14, 2010.  See Fenderson v. West, 12 Vet. App. 119 (1999) (If the disability has undergone varying and distinct levels of severity during the pendency of the claim, staged ratings may be assigned.).  Moreover, because the staged ratings were assigned during the pendency of the claim, the issue is still considered to involve an "initial" rating.  

The January 2011 DRO decision also separated atrial fibrillation from ischemic coronary artery disease, and assigned a 10 percent disability rating for atrial fibrillation alone.  The Veteran did not appeal or indicate any dissatisfaction with that rating, and, hence, an appeal as to that issue is not before the Board.  

In May 2013, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  At the hearing, the Veteran clarified that the was only appealing the assignment of the 30 percent rating, and that he was satisfied with the 60 percent rating, which was in effect from November 23, 2009 to December 14, 2010.  Therefore, the issue is limited to whether a rating in excess of 30 percent is warranted from December 14, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his evaluation for ischemic coronary artery disease should still be 60 percent.  He does not feel that there was significant improvement in his condition which would warrant the reduction from 60 percent to 30 percent.  

The procedural protections regarding reduction of evaluations do not apply in this case, where the reduction was in a retroactively assigned staged disability rating.  See Reizenstein v. Peake, 22 Vet App 202 (2008) aff'd sub nom 583 F.3d 1331 (Fed. Cir. 2009).  In particular, notice under 38 C.F.R. § 3.105(e) was not required where the Veteran's disability rating was not reduced, for any period of time, to a level below what was in effect when the matter was appealed to the Board, nor was there a reduction in compensation payments being made at the time of the reduction decision.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007); Tatum v. Shinseki, 24 Vet. App. 139 (2010).

The staged rating of 60 percent in this case was based on evidence showing an ejection fraction of 45 to 50 percent prior to the effective date of service connection, but with no test showing improved ejection fraction prior to December 14, 2010.  Left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7005.  A myocardial perfusion scan of December 14, 2010, revealed an ejection fraction of 61 percent, and based on that as well as the other evidence of record, including the January 2010 VA examination, the rating was reduced to 30 percent effective the date of the perfusion scan, because none of the criteria warranting a 60 percent rating were shown.  

When rating cardiac conditions such as coronary artery disease, METs testing is required in all cases unless there is a medical contraindication, ejection fraction is 50 percent or less, there is or has been congestive heart failure within the past year, or a 100 percent rating can be assigned on another basis.  38 C.F.R. § 4.100.  In this case, the most recent evidence shows no contraindication to METs testing, and the most recent test of the ejection fraction no longer supports a 60 percent rating.  Therefore, the Veteran must be afforded a current VA cardiac examination to determine whether a rating higher than 30 percent is warranted, to include METs testing, unless contraindicated.  

In addition, updated VA and private medical records of cardiac treatment or evaluations must be obtained, to particularly include the results of any test which shows ejection fraction performed since December 2010.  In this regard, the Veteran submitted a private medical record dated May 2013 showing an ejection fraction of 61 percent, but this was reporting the December 2010 result.  

At his Board hearing, the Veteran raised the issue of entitlement to a TDIU rating.  Specifically, he indicated that the employment reported on his January 2010 VA examination was not substantially gainful employment, as it was only seasonal.  In addition, he stated that although he retired for other reasons when he was 60 years old, he feels that with his heart condition, he could no longer work full-time in his prior occupation, which involved operating heavy equipment and mechanic work.  Where raised, a TDIU claim is considered to be part of the appeal in a higher rating case.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  

Here, the Veteran's cardiac conditions, rated 40 percent disabling, are his only service-connected disabilities.  Therefore, he does not currently meet the percentage criteria for a schedular TDIU rating.  38 C.F.R. § 4.16(a) (2014).  Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  Appropriate cases must be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).  Thus, if applicable once the increased rating claims have been decided, the RO must consider whether referral for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a 38 C.F.R. § 3.159(b) letter as to his TDIU claim, and ask him to complete and return a TDIU application form.

2.  Obtain all VA records of the Veteran's treatment and/or evaluations for cardiac complaints, to include any tests of cardiac function, such as echocardiograms, stress tests, or perfusion scans, dated from December 2010 to the present.  

3.  Ask the Veteran to authorize the release of, or submit himself, records of treatment and evaluations by his private cardiologist from December 2010 to the present (except the May 2013 evaluation he already submitted).  Obtain any records adequately identified by the Veteran.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to ascertain the following:

(a) Current symptoms and severity of service-connected ischemic coronary artery disease, to include METs testing, unless there is a medical contraindication, ejection fraction is 50 percent or less, or congestive heart failure is present or has been within the past year.  If METs testing is not undertaken, the examiner must explain why and state whether any of the listed exceptions for such testing are present.  If exercise testing for METs cannot be done for medical reasons, an explanation must be provided, and the examiner must provide an estimate of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope, based, as far as possible, on objective criteria.  All other symptoms associated with the Veteran's coronary artery disease should be reported as well. 

(b) Whether the Veteran's service-connected cardiac disabilities (coronary artery disease and atrial fibrillation), alone, without consideration of any nonservice-connected disabilities and irrespective of age, render him unable to secure or follow a substantially gainful occupation.  

The claims file must be available in conjunction with the examination, and a rationale for all opinions must be provided.

5.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims for a rating in excess of 30 percent for coronary artery disease beginning December 14, 2010, and entitlement to a TDIU rating, in light of all evidence of record.  If applicable, the RO should consider whether referral for an extraschedular TDIU rating is warranted.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, which includes the law and regulations pertaining to a TDIU rating, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



